Citation Nr: 1719460	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  10-10 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for the service-connected posttraumatic stress disorder (PTSD) prior to April 10, 2012.  

2.  Entitlement to an initial disability rating in excess of 70 percent for the service-connected PTSD from April 10, 2012 onward.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to August 1970.

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In that rating decision, the RO granted service connection for PTSD and assigned an initial 10 percent disability rating effective from August 18, 2008.  The Veteran appealed the initial 10 percent rating assigned for the service-connected PTSD.  Jurisdiction of the Veteran's claims file resides with the RO in Louisville, Kentucky.

During the pendency of the appeal, the RO issued a rating decision in January 2010 which granted an increased initial rating from 10 percent to 50 percent for the service-connected PTSD, effective from August 18, 2008, the effective date of service connection.  As that award was not a complete grant of benefits, the issue remained in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In December 2011, the Veteran testified at a Travel Board hearing at the RO before a Veterans Law Judge.  A transcript of that proceeding is of record.  

In a September 2013 decision, the Board denied an initial rating in excess of 50 percent for the service-connected PTSD prior to April 10, 2012, but granted an increased rating to 70 percent for the PTSD from April 10, 2012 onward.  Also, in that decision, the Board found that a claim for entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) had been raised by the record and was part of the increased rating claim.  In this regard, the Board remanded the issue of entitlement to a TDIU for additional development of the record.  

In a September 2014 rating decision, the RO effectuated the Board's grant of an increased rating to 70 percent for the service-connected PTSD, effective from April 10, 2012.  

The Veteran appealed the September 2013 decision to the United States Court of Appeals for Veterans Claims (CAVC or Court).  

In a December 2014 Memorandum Decision, the CAVC vacated the Board's September 2013 decision insofar as it denied initial ratings higher than 50 percent for PTSD prior to April 10, 2012; and, higher than 70 percent thereafter.  The matter was remanded for further proceedings consistent with the CAVC's decision.  

In March 2015 correspondence, the Board notified the Veteran that the Veterans Law Judge (VLJ) who presided over the December 2011 hearing, and who issued the September 2013 decision, was no longer employed by the Board.  As the Veteran has the right to have his case decided by the VLJ who presides over the Board hearing, he was offered an opportunity to have another Board hearing with a different VLJ who would decide his case.  

In March 2015 correspondence, the Veteran waived his right to another Board hearing.  

The case was remanded by the Board to the RO in September 2015 for additional development of the record.  The Board notes that the issue of entitlement to TDIU was remanded in September 2015.  Given the amount of time since the issue was remanded and in light of the additional evidence submitted, the Board is exercising its jurisdiction to adjudicate the issue as indicated below.  As the decision is favorable to the Veteran, there is no prejudice in rendered the decision.

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.



FINDINGS OF FACT

1.  The probative evidence of record is at least in equipoise as to whether the Veteran's PTSD has, for the entire period covered by this claim, been productive of near-continuous depression affecting his ability to function independently, appropriately and effectively; impaired impulse control, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships; all of which results in an overall disability picture that more nearly approximates that of occupational and social impairment resulting in deficiencies in most areas such as work, family relations, thinking and mood.  

2.  Since the effective date of service connection, the Veteran's PTSD is not shown to be productive of an overall disability picture that more nearly approximates total occupational and social impairment.

3.  The Veteran's service-connected disabilities include PTSD, rated as 70 percent disabling (effective from August 18, 2008 pursuant to this decision); bilateral hearing loss, rated as 10 percent disabling; coronary artery disease (CAD), rated as 10 percent disabling; and, malaria, rated as noncompensable; resulting in a combined evaluation for compensation of 80 percent.  

4.  The Veteran completed two years of high school and was last gainfully employed as a groundskeeper performing primary seasonal nursery work and mowing grass in 1995, with prior job experience as a truck driver, delivery driver, gas station attendant, store clerk, and laborer.

5.  For the entire period covered by this claim, the Veteran's service-connected disabilities have, as likely as not, precluded him from maintaining substantially gainful employment consistent with his education and work history.  





CONCLUSIONS OF LAW

1.  Resolving all doubt in favor of the Veteran, the criteria for the assignment of an initial 70 percent disability rating, but not higher, for the service-connected PTSD have been approximated since the effective date of service connection and prior to April 10, 2012.  38 U.S.C.A. § § 1155, 5107(b) (West 2014); 38 C.F.R. § § 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2016).  

2.  The criteria for the assignment of a rating in excess of 70 percent for the service-connected PTSD have not been met at any time covered by this claim.  38 U.S.C.A. § § 1155, 5107(b) (West 2014); 38 C.F.R. § § 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2016).  

3.  Resolving all doubt in the Veteran's favor, the criteria for entitlement to a TDIU have been more nearly approximated for the entire period covered by this claim.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The Veteran's claim arises from a disagreement with the initial disability rating that was assigned following the grant of service connection for PTSD.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service and post-service treatment records, VA examination reports and outpatient records, private reports, and lay statements have been obtained.  

The Veteran was afforded VA examinations in November 2008, December 2009, July 2011 and April 2012, which are adequate because the examiners discussed his medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board has also considered the private medical reports and statements from the Veteran regarding the severity of his PTSD.  

Further, there has been substantial compliance with the Board's remand directives, insofar as the RO issued a supplemental statement of the case, with appropriate notice, in August 2016.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements.  For the foregoing reasons, it is not prejudicial to the Veteran for the Board to proceed to a final decision in this appeal.

II.  Increased Ratings - PTSD

Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment.  38 U.S.C.A. § 1155.   A proper rating of the Veteran's disability contemplates its history, 38 C.F.R. § 4.1, and must be considered from the point of view of a Veteran working or seeking work.  38 C.F.R. § 4.2.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In cases where the original rating assigned is appealed, as is the case with the Veteran's claims of entitlement to higher evaluations for the psychiatric disorder, consideration must be given to whether a higher rating is warranted at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

Where the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability.  Schafarth v. Derwinski, 1 Vet. App. 589, 594 (1991).  

The Veteran seeks a higher initial rating for his service-connected PTSD, currently rated as 50 percent disabling prior to April 10, 2012, and rated as 70 percent from April 10, 2012 onward.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

Use of the term "such as" in the criteria for a rating under § 4.130 indicates that the list of symptoms that follows is "non-exhaustive," meaning that VA is not required to find the presence of all, most, or even some of the enumerated symptoms to assign to a rating.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013); see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, because "[a]ll nonzero disability levels [in § 4.130] are also associated with objectively observable symptomatology," and the plain language of the regulation makes it clear that "the veteran's impairment must be 'due to' those symptoms," "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio, 713 F.3d at 116-17.  "[I]n the context of a 70 [percent] rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id. at 117.  Thus, assessing whether a 70 percent evaluation is warranted requires a two-part analysis: "The . . . regulation contemplates [: (1) ] initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation[; and (2) ] an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas."  Vazquez-Claudio, 713 F.3d at 118.

When evaluating a mental disorder, consideration shall be given to the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation will be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  It is the responsibility of the rating specialist to interpret examination reports in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. §§ 4.2, 4.126. 

Effective August 4, 2014, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replaced them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the Agency of Original Jurisdiction (AOJ) on or after August 4, 2014.  This appeal was pending long before August 4, 2014.  Although DSM-IV applies to this appeal, it is worth noting that, according to the DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice. 

In reviewing the evidence of record, the Board will consider the assigned GAF score; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a). 

GAF scores, which reflect the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health, are also useful indicators of the severity of a mental disorder.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  GAF scores ranging between 61 to 70 reflect mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally indicate that the individual is functioning pretty well, and has some meaningful interpersonal relationships.  Scores between 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores between 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores between 31 to 40 indicate some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  

A review of the VA outpatient treatment records throughout the period covered by this claim shows fairly consistent reports of sleep disturbance, irritability, anger management issues, problems with memory, and near constant depression.  

Similarly, all of the VA examinations between November 2008 and April 2012 also note consistent reports of sleep problems, near constant depression, attention problems, and poor eye contact.  His affect was flat.  

Additionally, a VA examiner in November 2008 noted that the Veteran presented as "a most unkempt individual wearing soiled clothing and with a grey beard and long hair."  

In an August 2009 statement, the Veteran explained that he rarely left his home, had problems sleeping, and the only person he was able to be around was his wife.  

On VA examination in December 2009, there was no history of psychiatric hospitalizations.  History did include current treatment for symptoms of posttraumatic stress disorder.  The Veteran described symptoms of social avoidance and nightmares of his experiences in Vietnam.  He also did not like noises.  His mood appeared "fairly good," although he would not spontaneously talk about anything.  Although the Veteran indicated that he occasionally had visual hallucinations, usually while driving, he was not able to give any more specifics in that regard.  Similarly, the Veteran reported that he thinks he is a little paranoid, and may hear voices in the background.  Again, however, he would not elaborate on any specifics.  

On mental status examination, the Veteran had minimal eye contact  The Veteran reported that he had weekly dreams of smells in Vietnam.  The examiner believed that the Veteran's reports of smells in his dreams represented a flashback.  The examiner also noted very poor sleep, near-constant social isolation, and hyper-startle response.  

The diagnoses were posttraumatic stress disorder and depression.  The GAF score was 50.  The VA examiner noted that the Veteran's PTSD affected his employment status in that he had not been able to keep a steady job.  The examiner noted that the Veteran had worked at numerous different jobs and opined that this was part of his PTSD, noting that the Veteran "certainly has the symptoms of avoidance as well as reexperiencing the trauma," through both dreams and flashbacks.  

VA outpatient therapy notes consistently show that the Veteran reported ongoing depression, nightmares, and avoidance.  Significantly, these records show that the Veteran minimized his symptoms during interviews because he did not want to discuss ways to improve his mental health.  See, e.g., August 2010 and September 2010 mental health progress notes.  These records also show that the Veteran has been on anti-depressant medication since the effective date of service connection.  

Other VA treatment records, from December 2010 and April 2011 document the Veteran's consistent reports of a lack of energy, depression, occasional flashbacks, nightmares, anger issues, irritability, sad mood, sad affect, and poor eye contact.  

On VA examination in July 2011, the GAF score was 65, and the VA examiner reported that the level of the Veteran's occupational and social impairment was best summarized as occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The VA examiner stated that the impairment did not produce deficiencies in most areas such as work school family relations, judgment, thinking or mood.  

The examiner noted that the Veteran "last worked about 20 years ago doing odd jobs and different labor positions."  The Veteran reported to the examiner that he stopped working due to heart trouble and related breathing problems.  He also reported to the examiner that his relationships with coworkers and supervisors were distant, noting that he mostly worked by himself.  He also reported physical limitations.  

The examiner noted that the Veteran's PTSD symptoms included anxiety, mild memory loss, flattened affect, and difficulty in establishing and maintaining effective work and social relationships.  

At the Veteran's December 2011 Board hearing, he testified that he believed his PTSD symptoms were more commensurate with a 70 percent rating at that time.  He testified to having some obsessional rituals such as checking his property perimeter often and having a gun due to suspiciousness of others.

On VA examination on April 10, 2012, the assigned GAF score was 50.  The VA examiner expressed the opinion that the level of occupational and social impairment was best summarized as deficiencies in most areas, such as work, school, family relations judgment, thinking, or mood.  The VA examiner stated that the impairment did not produce total occupational and social impairment.  

After a review of the Veteran's file the VA examiner stated that the Veteran was currently in treatment with a psychiatrist and a social worker at VA.  The VA examiner noted that the most recent GAF score was 35 in March 2012 and that the Veteran was taking medication.  The VA examiner stated that the Veteran had not worked for a long time and the Veteran never had a steady job.  The Veteran denied any psychiatric hospitalization.  The Veteran stated that the current treatment was not helping.  On examination, the Veteran's symptoms included depressed mood, chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events, flattened affect, gross impairment in thought processes or communication, difficulty in establishing and maintaining effective work and social relationships, and neglect of personal appearance and hygiene.  The Veteran also had symptoms of low energy associated with posttraumatic stress disorder.  The Veteran did not have persistent hallucinations, but he did have occasional auditory hallucinations.  The examiner also noted that the Veteran made minimal eye contact, looked downward and was wringing his hands throughout the examination.  

Finally, the Veteran submitted a private assessment provided by R.G., a rehabilitation counselor and "impartial vocational expert," in May 2015.  R.G. opined that the Veteran's PTSD, in conjunction with his other service-connected disabilities, precluded him form securing and following substantially gainful employment.  

In light of the foregoing, the Board finds that the Veteran's PTSD symptoms have been relatively consistent since the effective date of service connection; and, they have resulted in an overall disability picture that more nearly approximates deficiencies in most areas.  Despite the fact that GAF scores have fluctuated during this time period, the Veteran has endorsed essentially the same symptoms with the same frequency since the effective date of service connection.  The Veteran has been on anti-depressant medication throughout the appeal period and his doses have been changed throughout the period covered by this claim, indicating that the medication is only partially helping.  For example, a June 2010 VA psychiatrist's progress note indicates that the Veteran was responding poorly to maximum doses of 2 antidepressants.  

Similarly, the Veteran has shown near-constant depression, sadness, and avoidant behavior since the effective date of service connection.  Although it may appear that his symptoms worsened at the time of the April 2012 examination, the record shows that the Veteran has always had trouble communicating the severity of his symptoms, and his treating therapist(s) noted as far back as 2009 that they believed the Veteran was underreporting his symptoms because he had difficulty discussing them.  For example, in August 2010, the Veteran reported to his VA psychiatrist that he was only depressed sometimes; however, the psychiatrist noted that the Veteran's affect was blunted and sad, and that, "[The Veteran] still looks depressed to me."  Also consistent with the Veteran's tendency to isolate and avoidant behavior, he has stated that talking about his PTSD and its symptoms makes everything worse, not better.  

In light of the foregoing, the Board finds that the Veteran's PTSD has resulted in symptoms that wax and wane, as reflected by the differing GAF scores noted throughout the appeal period; however, when the evidence is considered together, the overall disability picture more nearly approximates that of deficiencies in most areas since the effective date of service connection.  Accordingly, and in resolving all doubt in the Veteran's favor, the criteria for the assignment of an initial 70 percent rating have been more nearly approximated since the effective date of service connection.  

A rating in excess of 70 percent is not warranted at any time covered by this claim.  The evidence of record consistently shows that the Veteran appeared lucid, oriented, and understood the consequences of his actions.  Although the Veteran consistently reported that he prefers to remain isolated, he has remained married to the same woman for decades.  Moreover, the examination reports consistently note that the Veteran was polite during examinations.  

Although the Veteran prefers isolation, and exhibits significant avoidant behavior, he reported to R.G. in May 2015 that he does volunteer work and attends church most Sundays.  The Veteran is not shown to be a danger to himself or others, consistently denies suicidal ideation, and is able to tend to activities of daily living.  He takes walks, goes to church and acts appropriately during examinations.  For these reasons, and in consideration of all of the evidence of record, the Board finds that total social and occupational impairment due to PTSD symptoms is not demonstrated.  

In this case, the Veteran has not suggested that he is in need of special monthly compensation based on the service-connected disability, there is no indication that he is either housebound or in need of regular aid and attendance.  Accordingly, the matter has not been raised by the record.  Moreover, other than the TDIU claim, which is addressed below, the Veteran has not raised any other issues, and no other issues have been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  

III.  TDIU

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Todd v. McDonald, 27 Vet. App. 79, 85-86 (2014).

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered as one disability.  Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstance."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009) (quoting Thun v. Peake, 22 Vet. App. 111, 116 (2008)); see also Todd, 27 Vet. App. at 85-86.  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master degree in education and his part-time work as a tutor).  

A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. § 4.3.

The Veteran's service-connected disabilities include PTSD, rated as 70 percent disabling (effective from August 18, 2008 pursuant to this decision); bilateral hearing loss, rated as 10 percent disabling; coronary artery disease (CAD), rated as 10 percent disabling; and, malaria, rated as noncompensable; resulting in a combined evaluation for compensation of 80 percent.  

As the Veteran has at least one disability rated as 70 percent disabling (effective from August 18, 2008 pursuant to this decision); and, a combined rating of 80 percent, he meets the threshold percentage requirements for consideration of a TDIU on a schedular basis under 38 C.F.R. § 4.16(a).  The time period covered by this claim dates back to August 18, 2008 because that is the effective date of service connection for PTSD, and the Veteran appealed the initial rating assigned following the grant of service connection, and the TDIU claim stemmed from that appeal.  Because the 70 percent rating has been made effective from August 18, 2008, the schedule threshold percentage requirements for consideration of a TDIU are met for the entire period covered by this claim.  Accordingly, the only remaining question is whether the Veteran's service-connected disabilities preclude substantially gainful employment consistent with his education and work history.  

The Veteran completed two years of high school and was last gainfully employed as a groundskeeper performing primary seasonal nursery work and mowing grass in 1995, with prior job experience as a truck driver, delivery driver, gas station attendant, store clerk, and laborer.

The Veteran submitted a private assessment provided by R.G., a rehabilitation counselor and "impartial vocational expert," in May 2015.  R.G. opined that the Veteran's PTSD, in conjunction with his other service-connected disabilities, precluded him from securing and following substantially gainful employment.  R.G. noted that the Veteran's heart disease, PTSD, and hearing loss, in combination, resulted in an inability to maintain gainful employment.  This is consistent with the Veteran's frequent reports of having difficulty obtaining and maintaining employment due to his PTSD, hearing loss, and heart trouble.  The opinion is also consistent with the findings from prior VA examinations in December 2009 and July 2011, as summarized above.  

After considering all of the evidence of record, including the Veteran's statements and the VA opinions, the Board finds that the preponderance of the evidence shows that the functional limitations imposed by the Veteran's service-connected disabilities preclude his performance of substantially gainful employment for the entire period covered by this claim.  In reaching this determination, the Board notes that the determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 77 F.3d 1350, 1354 (Fed. Cir. 2013).  

In this case, the Board finds that the weight of the evidence, lay and medical, demonstrates that the functional and occupational impairment caused by the service-connected disabilities would preclude the ability to secure or follow substantially gainful employment.  The Board finds it significant, and persuasive, that the Veteran has daytime fatigue as a result of his heart condition, trouble hearing on the telephone and unless the person speaking is looking directly at him, as well as his psychiatric symptoms which result in isolation, hypervigilance, and depression; and, that all of these symptoms result in unemployability.  The Veteran has credibly and competently testified as to the symptoms and impairment.  

Thus, given the evidence regarding the frequency and severity of the symptoms and impairment caused by the Veteran's service-connected disabilities, and opinions and evidence indicating the Veteran's functional limitations due to his service-connected disabilities, and in light of his individual work experience, training and education, the Board finds that the preponderance of the evidence supports the Veteran's claim, and he is entitled to an award of a TDIU.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  Thus, the Veteran's appeal is granted.   


ORDER

An initial disability rating of 70 percent, but not higher, for the service-connected PTSD is granted for the entire period covered by this claim prior to April 10, 2012, subject to the laws and regulations governing the payment of monetary benefits.

A rating in excess of 70 percent for the service-connected PTSD is denied.  

A TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


